DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (2017/0330028).

Regarding claim 1, Lo teaches an electronic device comprising: one or more memories (210; Fig 2); and at least one processor (215; Fig 2) for accessing the one or more memories, wherein at least one of the one or more memories stores instructions (para [0055] executable instructions are stored in memory device 210. Facial recognition system 200 may be configurable to perform one or more operations described herein by the programming processor 215. For example, the processor 215 may be programmed by encoding an operation as one or more executable instructions and providing the executable instructions in the memory device 210. The processor 215 may include one or more processing units, e.g., without limitation, in a multi-core configuration.), when executed, causing the at least one processor to: determine M-ary feature points to obtain first feature values from owner biometric information (para [0050] identify a set of registration points 112 and 114 associated with a face 112 ).
Above described embodiment fails to teach, identify auxiliary biometric information from a biometric information stored in at least one of the one or more memories or an external server, wherein the auxiliary biometric information has similar feature values with the owner biometric information at the M-ary feature points; as claimed.
However, another method of Lo teaches identify auxiliary biometric information from a biometric information stored in at least one of the one or more memories (para [0065] an identification application 310b may receive an input facial image 302b and compare the features extracted from the input facial image 302a against all records 322b within a database 320b) or an external server, wherein the auxiliary biometric information has similar feature values with the owner biometric information at the M-ary feature points (para [0065]  For instance, the identification application 310b may be used to determine if a record of a user associated with the input facial image 302b exists within the records 322b in the database 320b. In some instances, the verification application 310 may initially identify a subset of records within the database 320b that are determined, based on the features extracted from the input facial image 302b, to be similar to the user associated with the input facial image 302b. In such instances, the records 322b may include a plurality of records that have similar features to the features extracted from the input facial image 302b.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different methods of Lo, in order to yield predictable results of providing improved biometric matching accuracy. 

Regarding claim 2, Lo further teaches the electronic device of claim 1, wherein the auxiliary biometric information is selected by at least one of a user or a first matcher to which the first feature values are applied (para [0065] For instance, the identification application 310b may be used to determine if a record of a user associated with the input facial image 302b exists within the records 322b in the database 320b. In some instances, the verification application 310 may initially identify a subset of records within the database 320b that are determined, based on the features extracted from the input facial image 302b, to be similar to the user associated with the input facial image 302b. In such instances, the records 322b may include a plurality of records that have similar features to the features extracted from the input facial image 302b. para [0068] For instance, “multi-stage matching” refers to various matching procedures of a facial matcher.).

Regarding claim 3, Lo teaches The electronic device of claim 1, wherein the instructions further cause the at least one processor to: when biometric authentication with input biometric information fails, identify the input biometric information of the failed biometric authentication as additional auxiliary biometric information (para [0069] where there is no suitable match found, the multi-stage matching scheme may additionally include an perturbation stage where registration points within the input facial image may be perturbed and compared against other facial images using more computationally-intensive matching procedures that are more likely to determine a match. In this regard, the multi-stage matching scheme may be used to improve computational resource allocation by initially using a “first-pass” matching operation, and subsequently performing a “second-pass” perturbation operation if the initial comparison results no suitable matches. As a result, the use of the sequential matching procedures may be used to improve overall matching accuracy in instances where the input facial image includes severe distortion, and/or reduce the computational resources associated with performing a matching in other circumstances where a match is readily found for another input facial image).

Regarding claim 4, Lo teaches the electronic device of claim 1, wherein the instructions further cause the at least one processor to: in biometric authentication using first biometric information of a first type (460a; Fig 4B) and second biometric information of a second type together (460b; Fig 4B), when biometric authentication with the first biometric information fails, identify the second biometric information as additional auxiliary biometric information (Fig 4D; para [0099] The process 400D may include the facial matching module 460a initially receiving the input facial verification image 402a and the query identifier 402b. The facial matching module 460a may then perform the multi-stage facial verification operation to determine if there is a match found within a reference database at the decision point 462a. As described in FIGS. 4B and 4C, the decision point 462a may correspond to the decision points 422 or 426 in FIG. 4B or the decision points 462 and 466 in FIG. 4C, depending on the characteristics of the input facial verification image 402a. As shown, if a match is found by the facial matching module 460a at the decision point 462a, then the facial matching module 460a may output a similarity score 466a as a final similarity score 472 and a match decision indicating that the input facial verification image 402a has been verified. Para [0100] Alternatively, if no match is found at the decision point 462a, then a set of adjusted similarity scores 464a, which are generated during a perturbation operation performed by the facial matching module 460a, may be provided to a score combination module 480. In some instances, the set of similarity scores 464a may correspond to the set of similarity scores 408h as shown in FIG. 4C).

Regarding claim 10, Lo teaches the electronic device of claim 1, wherein the instructions further cause the at least one processor to: identify the owner biometric information by converting a face image of an owner into a digital form (step 410 ; Fig 4A), wherein the auxiliary biometric information includes at least one face having feature values of which similarity with the first feature values is higher than a threshold (para [0068] In general, the facial recognition system 200 may employ multi-stage matching and multi-pass matching schemes to improve facial matching performance. For instance, “multi-stage matching” refers to various matching procedures of a facial matcher. For instance, as described with respect to FIGS. 4B, 4C, 5B, and 5C, multi-stage matching may include a feature extraction stage where templates associated with facial images to be compared are generated, followed by a template comparison stage where a similarity score between the respective templates of the facial images may be computed. The multi-stage matching scheme may additionally include a decision logic stage where values of various similarity scores may be compared to threshold values to determine whether an input facial image matches one or more other facial images.).

Regarding claim 11, Lo teaches a biometric authentication method in an electronic device, comprising: determining M-ary feature points to obtain first feature values from owner biometric information (para [0050] identify a set of registration points 112 and 114 associated with a face 112).
Above described embodiment fails to teach, identifying auxiliary biometric information from a biometric information stored in at least one of one or more memories or an external server; and performing biometric authentication on input biometric information based on the owner biometric information and the auxiliary biometric information, wherein the auxiliary biometric information has similar feature values with the owner biometric information at the M-ary feature points; as claimed.
However, another method of Lo teaches identifying auxiliary biometric information from a biometric information stored in at least one of one or more memories (para [0065] an identification application 310b may receive an input facial image 302b and compare the features extracted from the input facial image 302a against all records 322b within a database 320b) or an external server; and performing biometric authentication on input biometric information based on the owner biometric information and the auxiliary biometric information, wherein the auxiliary biometric information has similar feature values with the owner biometric information at the M-ary feature points (para [0065]  For instance, the identification application 310b may be used to determine if a record of a user associated with the input facial image 302b exists within the records 322b in the database 320b. In some instances, the verification application 310 may initially identify a subset of records within the database 320b that are determined, based on the features extracted from the input facial image 302b, to be similar to the user associated with the input facial image 302b. In such instances, the records 322b may include a plurality of records that have similar features to the features extracted from the input facial image 302b.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different methods of Lo, in order to yield predictable results of providing improved biometric matching accuracy. 

Regarding claim 12, 13, 14 and 20, which are similar in scope to claims 2, 3, 4 and 10; therefore claims 12, 13, 14 and 20 are rejected under same rational as provided for claims 2, 3, 4 and 10 above.

Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 5, prior art of record fails to teach the following claim limitations of “obtain M-ary second feature values from the auxiliary biometric information by applying the M-ary feature points for obtaining the first feature values from the owner biometric information to the auxiliary biometric information, select N-ary third feature values corresponding to N-ary feature points among the M-ary second feature values by considering similarity between the M-ary second feature values and the first feature values, and apply the N-ary third feature values to a second matcher”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “obtaining M-ary second feature values from the auxiliary biometric information by applying the M-ary feature points for obtaining the first feature values from the owner biometric information to the auxiliary biometric information; selecting N-ary third feature values corresponding to N-ary feature points among the M-ary second feature values by considering similarity between the M-ary second feature values and the first feature values; and applying the N-ary third feature values to a second matcher”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623